Citation Nr: 0700465	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-25 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to January 31, 2001 
for a grant of special monthly compensation for loss of use 
of a creative organ.

(The veteran's motions asserting that there was clear and 
unmistakable error (CUE) in Board of Veterans Appeals (Board) 
decisions, dated in September 1980 and August 1992, are 
addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.

This matter comes before the Board of Veterans' Appeals from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, which reopened the veteran's 
claim of entitlement to service connection for removal of the 
left testicle, granted the benefit, and established special 
monthly compensation based on loss of use of a creative 
organ.  

The Board notes that the veteran originally submitted a 
notice of disagreement with the evaluation assigned to the 
removal of his left testicle and with the effective date 
assigned for special monthly compensation.  However, in an 
October 2005 statement, the veteran withdrew the claim for a 
higher evaluation.  As such, that issue is no longer in 
appellate status.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2006.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  In a final decision, dated in August 1992, the Board 
denied the veteran's claim of entitlement to service 
connection for a left orchiectomy.

2.  In an unappealed decision, dated in August 1993, the RO 
declined to reopen the veteran's claim for service connection 
for a left orchiectomy.  

3.  On January 31, 2001, the veteran submitted a request to 
reopen his claim for service connection for a left 
orchiectomy.  


CONCLUSIONS OF LAW

1.  The August 1992 Board decision which denied service 
connection for left orchiectomy was final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2006).
2.  The August 1993 RO rating decision which declined to 
reopen the veteran's claim of entitlement to service 
connection for left orchiectomy became final.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  The criteria for an effective date prior to January 31, 
2001, for the grant of special monthly compensation for loss 
of use of a creative organ, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Board initially notes that VA law provides that 
entitlement to special monthly compensation is warranted if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a) (2006).  In this case, the predicate 
service-connected disability, upon which special monthly 
compensation (SMC) was granted, is residuals, removal of left 
testicle.  Specifically, in a June 2002 decision, the RO 
granted service connection for residuals, removal of left 
testicle.  In that decision, the RO also granted SMC based on 
anatomical loss or loss of use of a creative organ.  See June 
2002 RO decision.  

The veteran's service medical records reflect that he was 
diagnosed with an inguinal hernia in February 1976.  A 
treatment note indicates that there was a bulging mass in the 
left inguinal region and that the testes were normal in size.  
On surgical consultation in February 1976 a large left 
inguinal hernia was diagnosed and surgery was scheduled.  A 
March 1976 pathology report indicates that testing on the 
veteran's left testicle revealed atrophic changes.  An April 
1967 treatment note indicates that the veteran had undergone 
repair of the hernia and left orchiectomy for an undescended 
testicle.  

The RO initially denied the veteran's claim for a testicle 
condition in April 1978, indicating that the surgery to 
remove his testicle was remedial and not subject to VA 
compensation.  

The veteran requested to reopen his claim in July 1990.  In 
August 1990, the RO notified the veteran that in order to 
reopen his claim he was required to submit new and material 
evidence.  

In January 1991 the veteran submitted a statement from 
R.S.C., M.D.  Dr. C. indicated that he had cared for the 
veteran from birth and that he had not recorded or diagnosed 
an undescended testicle.  

A February 1991 rating decision denied the veteran's claim, 
and he appealed to the Board.

In August 1992, the Board reopened the veteran's claim of 
entitlement to service connection for left orchiectomy and 
denied the claim on its merits.  

On January 31, 2001, the veteran sought to reopen his claim.  
In support of his request to reopen.

In a June 2002 rating decision, service connection for 
removal of the left testicle was granted, as was special 
monthly compensation for loss of use of a creative organ.  
The RO determined that the effective date was January 31, 
2001, the date of receipt of the veteran's request to reopen.

In his September 2003 substantive appeal, the veteran argued 
that VA had failed to review his medical records and the 
service medical records.  

At his June 2006 hearing, the veteran described his 
experience in service.  He argued that he had normal 
testicles prior to his operation, and that he was told after 
his hernia operation that his left testicle had been removed 
because it was undescended.  He maintained that the Board had 
misapplied the presumption of soundness at the time of its 
August 1992 decision.  He noted that there was no operative 
report.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on a claim reopened after 
final adjudication of compensation or dependence and 
indemnity compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  The Court has noted 
that when a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen.  Flash v. Brown, 8 Vet.App. 
3322, 340 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The veteran essentially contends that the effective date for 
the grant of special monthly compensation should be in 1977, 
when he submitted his claim of entitlement to service 
connection for removal of the left testicle.  However, as 
discussed above, that claim was denied by the RO in April 
1978.  The veteran was 
apprised of his appellate rights at that time.  In August 
1992 the Board reopened the veteran's claim and denied it on 
the merits.  The veteran did not appeal to the Court.  His 
request to reopen the claim was again denied in August 1993, 
and the veteran did not perfect his appeal.  

The veteran did not submit another request to reopen until 
January 31, 2001, and this is the effective date assigned for 
service connection for the disability upon which the special 
monthly compensation (SMC) was based, i.e., residuals, 
removal of left testicle.  This is also the effective date 
assigned for the grant of SMC based on anatomical loss or 
loss of use of a creative organ.  A review of the claims 
folder does not show that any communication from the veteran 
or his representative that may be construed as indicating an 
intent to seek or apply for service connection for residuals 
of removal of the left testicle was received between the RO's 
August 1993 decision and prior to January 31, 2001.  The 
Board further points out that the evidence upon which the 
predicate grant of service connection for residuals, removal 
of left testicle, was based was a new statement from a VA 
examiner and was not of record at the time of the veteran's 
original claim, or at the time of subsequent attempts to 
reopen his claim.  Given the foregoing, the earliest possible 
effective date for the grant of the predicate service-
connected disability upon which the grant of SMC was based, 
(residuals of removal of the left testicle), and therefore 
the earliest possible effective date for SMC based on 
anatomical loss or loss of use of a creative organ, is 
January 31, 2001.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see 
also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The 
fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  

To the extent that the veteran argues that there was error in 
the Board's August 1992 decision which denied service 
connection, the Board notes that the veteran's motion for 
revision based on clear and unmistakable error has been 
denied in a separate decision.

In sum, the pertinent and undisputed facts in this case are 
that the veteran was properly notified of the Board's August 
1992 decision which denied service connection for left 
orchiectomy.  Moreover, he was notified of the August 1993 RO 
rating decision which declined to reopen his claim.  Although 
the veteran submitted a notice of disagreement with the 
August 1993 decision, he did not submit a substantive appeal, 
and the rating decision became final.  The veteran's most 
recent application to reopen his claim was received on 
January 31, 2001.  This application to reopen was eventually 
granted on the basis of new and material evidence other than 
service department records.  Under the law, the earliest 
possible effective date and the appropriate effective date in 
this case is the date of receipt of the reopened claim for 
service connection, upon which the grant of SMC was based.  
Accordingly, the claim must be denied.  

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  The Board finds, however, 
that the statute and the regulations are inapplicable in this 
case.  VA's General Counsel issued a decision, which found 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 2004); see also Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, for the reasons stated above.

In this case, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].

The Board further notes that in an April 2006 letter, the 
veteran was notified of the factors upon which the effective 
date of an award is based.  That letter indicated the types 
of evidence that affects the determination of an effective 
date, and invited the veteran to submit evidence or 
information not previously submitted.  

In summary, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
See 38 C.F.R. § 3.103 (2006).  As noted above, he presented 
testimony at a personal hearing which was chaired by the 
undersigned Veterans Law Judge.






ORDER

An effective date prior to January 31, 2001 for the grant of 
special monthly compensation for loss of use of a creative 
organ is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


